•<bKlMrD\




                                                CAMILE G. DUBOSE
District Clerks:                              38th JUDICIAL DISTRICT JUDGE               Court Coordinator
   Medina County • Cindy Fowler             UVALDE COUNTY COURTHOUSE #17
                                                                                      Fidelia (Lela) Ballesteros
                   830-741-6070                  UVALDE, TEXAS 78801                E-mail:lela@uvaldecounty.com
   Real County •     Bella Rubio                     (830)278-3913
                   830-232-5202                    FAX: (830) 278-7502
   Uvalde County• ChristinaOvalle
                   830-278-3918                January 30, 2015


                                                                                     RECEIVED M
                                                                               COURT OF CRIMINAL APPEALS
        Texas Court of Criminal Appeals
        Office of the Clerk
                                                                                       FEB 04 2015
        Post Office Box 12308
        Austin, Texas 78711
                                                                                    Afoefl Acosta, Gfleirk
                   Attention: Ms. Kelley Reyes

                                                      Request For Sixty-Day Postponement

                                                      RE:       Ex parte Denise K. Crouch,
                                                                No. WR-82,209-01.

        Dear Ms. Reyes:

               On November 5, 2014,1 was ordered by the Court to hold an evidentiary hearing
        within 90 days on Ms. Denise K. Crouch's Application For a Writ of Habeas Corpus, with
        a supplemental record to be forwarded to the Court within 120 days of the date of the order.

                   I appointed Ms. Nancy B. Barohn to represent Ms. Crouch, and set the evidentiary
        hearing for January 23, 2015. I have been advised by Ms. Barohn that she requires
        additional time to prepare. Ms. Crouch's writ application is based upon a claim that her
        trial attorney's representation was constitutionally ineffective through his handling of her
        insanity defense. Ms. Barohn advises that she met with Ms. Crouch's habeas attorney,
        who reported that Ms. Crouch has a long, documented history of mental illness. Ms.
        Barohn advises that, in light of Ms. Crouch's history, she believes that she should meet
        with Ms. Crouch personally at her place of confinement, rather than simply sending her a
        letter. Ms. Barohn advises that Ms. Crouch will need to testify in support of her writ
        application. Ms. Barohn wishes to obtain Ms. Crouch's institutional medical and mental
        health records, and wishes to assure herself that Ms. Crouch will be able to testify
        effectively in support of her habeas claim.
Ms. Kelley Reyes
January 30, 2015
Page 2


       I have also learned that Ms. Crouch's trial counsel is presently experiencing some
health issues.


       Based upon these circumstances, I feel that there is good cause for a postponement
of the evidentiary hearing, and respectfully request that the dates set out in the Court's
November 5th order be extended for a period of sixty days. There have been no previous
postponements in this matter.

        Please advise me if there is something more I need to do with the Court regarding
this request for a postponement. Thank you for your kind assistance in this matter.

                                         Sincerely,




                                         Camile G. DuBose
                                           >th
                                         38m   District Judge



xc: Mr. Edward Shaughnessy, III
     Ms. Nancy B. Barohn
     State Prosecuting Attorney